Title: To James Madison from Edward Preble, 3 June 1804
From: Preble, Edward
To: Madison, James



Sir.
United States Ship ConstitutionSyracuse Harbour 3rd. June 1804.
I am honored with your favor of the 26th December last the contents of which to me was highly flattering, and be assured that my first and most ardent wish is, that I may continue to merit the approbation and confidence of my Country.
I take the liberty of enclosing for your perusal a letter and memorandum which I presented to General Acton, Prime Minister of the Neapolitan Government respecting a grievance of such magnitude that I could not pass it without remonstrance and I hope and trust that Government will not construe this interference into an over step of the power vested in me especially when they consider the serious consequences attending this unprecedented restriction on our Commerce.
Although I did not tarry at Naples long enough to receive the Minister’s official declaration that the grievance was removed. Yet I had his verbal assurances that it should be done immediately. I likewise enclose for your perusal a memorandum of commercial advantages that other Nations have over ours by virtue of certain regulations mutually agreed upon, and I cannot but suggest Sir that the want of these necessary regulations with this Government must be attributed in a great measure to a want of consuls or agents of character and information.
It is said that a Major Barnes has the appointment of Consul to this Government, but that gentleman has not been in Sicily or Naples this long time. I am informed that he is speculating at leghorn. In truth he is spoken of with no great degree of respect by gentlemen of respectability in this country. It may be needless for me to remark how natural it is for National character to be judged from that of an individual, more especially when such individual supports a commission and National Uniform.
Under the impression that government will, as far as may ly [sic] in their power, remedy this grievance I have the honor to subscribe myself with sentiments of the highest respect Your Mo. Obt. Servt.
(Signed)   Edward Preble
